Citation Nr: 0719494	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-07 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder.

4.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an increased initial 
evaluation for post traumatic stress disorder (PTSD) are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that 
tinnitus is not related to active service.

2.  Diabetes mellitus, type II, is manifested by daily 
insulin injections and a restricted diet.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an increased evaluation for diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.120, Diagnostic Code 
7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for tinnitus and claim for entitlement to 
an increased evaluation for diabetes mellitus, type II, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claims, June 2003, September 
2003, and July 2004 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for tinnitus and for 
an increased evaluation for diabetes mellitus, type II.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  The veteran's service 
medical records, VA medical treatment records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.



Service connection claim

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records are negative for 
tinnitus.

In May 1982 private medical records from Purina-Ralston, the 
veteran's employer, the veteran reported military noise 
exposure and tractor noise exposure, but denied hunting, 
shooting, and other recreational noise exposure.  The veteran 
did not check the box provided to report ears ringing.  In a 
December 1983 employer hearing questionnaire, the veteran 
reported that he was a dayworker.  He reported fair bilateral 
hearing, that noise bothered him, and that his prior job was 
not noisy, but that he had military noise exposure.  He 
reported that he was not exposed to noise outside of his job.  
The veteran reported that he had no ringing in his ears.  In 
a November 1984 employer hearing questionnaire, the veteran 
reported that he was a machine operator.  He reported fair 
bilateral hearing, that noise bothered him, and that his 
prior job was not noisy, but that he had military noise 
exposure.  He reported no recreational noise exposure and no 
ringing in his ears.  March 1988 medical records from the 
veteran's employer show the veteran reported military noise 
exposure.  In November 2002 medical records, the veteran 
denied tinnitus.  

In a June 2004 statement, the veteran reported that he had 
constant ringing in both of his ears due to loud noises from 
inservice explosions of artillery and gunfire.  

In an October 2004 VA medical record, the veteran reported 
tinnitus.


A November 2004 VA audiological examination was conducted 
upon a review of the claims file.  The veteran reported 
constant bilateral ringing type noise.  He reported hearing 
difficulty in background noise with crowds and in quiet 
environments.  He reported gradual onset although tinnitus 
became more noticeable in the last 15 years.  The veteran 
reported that he was a machine gunner during service and that 
non-military occupational noise exposure included farming, 
working 14 years in the packing department of the Ralston-
Purina company (which required the use of hearing 
protection), and fabricating steel for three years for a 
steel company.  Other significant non-military noise exposure 
included personal firearms, motorcycles, and lawn care 
equipment.  The examiner opined that it was "less likely 
than not" that tinnitus was a consequence of inservice 
acoustic trauma.  

In an April 2005 VA medical record, the veteran reported 
tinnitus.  

The Board finds that the evidence of record does not support 
a finding of service connection for tinnitus.  There is 
evidence of current tinnitus.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  However, the evidence shows no inservice 
report of tinnitus.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  In addition, the 
medical evidence of record does not indicate a relationship 
between current tinnitus and active service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  A VA examiner 
opined that tinnitus was not related to active service.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that the Board is not 
free to substitute its own judgment for that of such an 
expert).  Moreover, the veteran denied tinnitus in the 1980's 
and the first evidence of tinnitus was not until 2004, over 
35 years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Accordingly, 
service connection for tinnitus is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased disability evaluation claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

By a March 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent evaluation under 38 C.F.R. § 4.120, Diagnostic Code 
7913, effective July 9, 2001.  In June 2003, the veteran 
filed a claim for an increased evaluation.  By a January 2004 
rating decision, the RO continued the 20 percent evaluation.  
In June 2004, the veteran filed a claim for an increased 
evaluation.  By a November 2004 rating decision, the RO 
continued the 20 percent evaluation, but granted an earlier 
effective date for diabetes mellitus, to May 8, 2001.  The 
veteran appealed.  

March 2002 private medical records indicated the veteran was 
seen for poorly controlled diabetes.  The veteran's 
medications included insulin.  August 2002 private records 
note the veteran was seen for diabetes mellitus.  He weighed 
189 pounds and had gained 10 pounds in the past 6 years.  In 
November 2002, the veteran was seen for diabetes of 30 years.  
The veteran weighed 187 pounds.  February 2003 private 
records noted the veteran was hospitalized for two days for 
an altered mental status and a medical history of diabetes 
mellitus of 30 years.  Discharge diagnoses included diabetes 
mellitus, uncontrolled.  

A February 2003 VA medical record noted the veteran did not 
watch his diet as closely as he should.  

March 2003 private medical records assessed diabetes mellitus 
and noted the veteran's medications included insulin three 
times daily.  The veteran weighed 187 pounds.  May 2003 
private records assessed diabetes mellitus, type II.  The 
veteran had no new complaints.  His medications included 
insulin, three times daily.  

In a June 2003 VA medical record, the veteran was seen for 
diabetes.  The assessment was diabetes, varying degrees of 
control.  

In a June 2003 statement, the veteran asserted that he took 
insulin 4 times daily.  

July 2003 private records medical noted the veteran was seen 
for diabetes of 30 years and weighed 193 pounds.  The 
veteran's medications included daily insulin injections.  The 
veteran was instructed to eat a low saturated fat diet.  


In a July 2003 lay statement, the veteran's wife stated that 
in order to control his diabetes, the veteran had to regulate 
his physical activities, insulin intake, and food.  She 
reported that he was taking 4 injections of insulin per day.  

A September 2003 private physician statement stated that the 
veteran had been treated for diabetes since August 2002.  The 
physician noted that the veteran's diabetes required insulin 
and a restricted diet.  Another September 2003 private 
physician statement noted the veteran had been treated for 
diabetes since March 2002.  The diabetes required insulin 
injections or an oral hypoglycemic agent and a restricted 
diet.  In October 2003, private medical records noted the 
veteran was seen for diabetes, that he weighed 200 pounds, 
and his medications included insulin.  

An October 2003 VA diabetes mellitus examination was 
conducted upon a review of the claims file.  The veteran 
reported that he saw his diabetic care provider every three 
months.  He reported insulin injections and that he watched 
his carbohydrates and his diet, but was not on restricted 
activities.  The diagnosis was diabetes mellitus, type II.  

January 2004 and April 2004 private medical records noted the 
veteran seen for diabetes mellitus.  The veteran weighed 200 
pounds and his medications included insulin three times 
daily.  

A June 2004 VA medical record noted the veteran's weight was 
199.  The assessment was diabetes, variations in degree of 
control.  

In a June 2004 statement, the veteran asserted that his 
diabetes caused restricted activities, four daily insulin 
injections, and occasional hypoglycemia.  

July 2004 private records noted the veteran was seem for 
diabetes mellitus, weighed 200 pounds, and that his 
medications included insulin.  

An April 2005 VA medical record assessed diabetes mellitus, 
type II.  

An October 2005 VA diabetes mellitus examination was 
conducted upon a review of the claims file.  The veteran 
reported that his current treatment was insulin more than 
once daily and a restricted diet.  He reported that he was 
hospitalized in 2004 due to a diabetic-induced transient 
ischemic attack.  The veteran denied pancreatic trauma, 
pancreatic neoplasm, and episodes of hypoglycemic reactions 
or ketoacidosis.  He was not restricted in strenuous 
activities.  He also reported intermittent blurred vision and 
acid reflux due to diabetes mellitus, but denied diabetic 
nephropathy, or skin lesions.  Upon examination, there was a 
weight gain of 20 percent compared to the baseline.  The 
examiner found visual impairment due to diabetes, but no 
cardiovascular disease, kidney disease, neurologic disease, 
or amputation, or any other conditions that could be 
complications of diabetes.  The examiner noted that the 
veteran worked full time at the Post Office.  A March 2006 VA 
record assessed diabetes mellitus, type II.

In a July 2006 letter, a VA physician stated that the 
veteran's diabetes required a restricted calorie/carbohydrate 
diet and the maintenance of a regular exercise program as 
part of his diabetes management.

The veteran's current 20 percent evaluation contemplates 
diabetes mellitus that requires insulin and a restricted 
diet, or oral hypoglycemic agents and a restricted diet.  38 
C.F.R. § 4.119, Diagnostic Code 7913.  A 40 percent 
evaluation is warranted when the diabetes mellitus requires 
insulin, restricted diet, and regulation of activities, and a 
60 percent evaluation is warranted when the diabetes mellitus 
requires all of those conditions for a 40 percent evaluation, 
plus evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Here, 
the evidence shows the veteran's diabetes requires daily 
insulin injections and restricted diet.  At the 2005 VA 
examination, the veteran reported that his treatment did not 
include any regulation of strenuous activities and in a July 
2006 letter, a VA physician stated that the veteran's 
diabetes required a restricted diet and the maintenance of a 
regular exercise program.  Accordingly, an increased 
evaluation is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But no other endocrine system diagnostic code is 
applicable to the veteran's diabetes mellitus.

The Board has also considered referral for an extraschedular 
evaluation for diabetes mellitus.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2006).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are not inadequate.  A 
rating in excess of 20 percent for diabetes mellitus, type 
II, is provided for certain manifestations of the service-
connected disability but the medical evidence reflects that 
those manifestations are not present in this case.  Moreover, 
the Board finds no evidence of an exceptional disability 
picture.  The veteran has not required frequent periods of 
hospitalization or marked interference of employment 
diabetes.  Accordingly, the RO did not prejudice the veteran 
by failing to consider or failing to document its 
consideration of this provision.


ORDER

Service connection for tinnitus is denied.

An increased evaluation for diabetes mellitus, type II, is 
denied.




REMAND

Regarding the issue of entitlement to service connection for 
bilateral hearing loss, a November 2004 VA audiological 
examination was conducted.  The examiner noted that the 
veteran's enlistment physical noted normal hearing on the 
standard form, but then the values were crossed out and 
overwritten with a note that automatic audiometry was not 
available.  But the examiner noted that included in the 
service records was an undated card from a self-recording 
audiometer that bore a point of origin stamp of an enlistment 
center.  The audiometer card noted mild hearing loss.  The 
examiner stated that the service discharge examination noted 
normal hearing.  The examiner then opined that it was a 
medical certainty that if the discharge physical was 
accurate, hearing loss was not due to service, because it 
noted normal hearing.  

The Board finds that a new examination and opinion are 
required because the VA opinion does not address whether the 
veteran's hearing loss was incurred in service, regardless of 
whether it was shown in service or on service separation.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if 
hearing loss as defined by 38 C.F.R. § 3.385 is not shown in 
service or at separation from service, service connection can 
be established if medical evidence shows that it is actually 
due to incidents during service).  In addition, although the 
examiner noted the presence of private medical records 
containing audiological assessments, the examiner did not 
analyze the significance or non-significance of those records 
regarding etiology of the veteran's hearing loss.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (noting that the Board 
cannot render opinions requiring medical expertise).  

Regarding the issue of an increased initial evaluation for 
PTSD, in the most recent October 2005 VA PTSD examination, 
the VA examiner determined that the veteran's PTSD was 
moderate.  But in May 2007, the Board received an April 2007 
United States Department of Labor Certification of Medical 
Provider.  The Certification indicated that the veteran's 
psychiatric condition was severe, that the veteran was 
currently incapacitated, and that he was ordering the veteran 
to not work for 12 weeks.  

The Board finds that remand for a new examination is required 
because there is evidence that the veteran's PTSD had 
increased in severity since his last VA examination.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (VA's duty to assist 
includes providing a new medical examination when a veteran 
provides evidence that his service-connected disability is 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of his current 
condition); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(fulfillment of the duty to assist includes a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one). 

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran an 
appropriate VA examination to determine 
the etiology of any hearing loss found.  
All pertinent symptomatology and findings 
must be reported in detail.  The veteran's 
entire claims file and this remand must be 
made available and reviewed by an 
appropriate VA examiner and a nexus 
opinion must be offered regarding the 
etiology of the veteran's hearing loss.  
All testing, to include an audiogram, must 
be performed.  

The examiner is reminded that VA law and 
regulation does not preclude service 
connection for post-service hearing loss 
where hearing was within normal limits at 
the time of separation from service.  
Prior to rendering the opinion, the 
examiner is directed to the private 
audiological records from the veteran's 
former employer and the service medical 
records.  It is requested that the 
examiner record a detailed history of in-
service and post-service noise exposure.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any current hearing loss is 
related to the veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The examiner must specifically 
address the question of whether any degree 
of hearing loss began as a result of any 
in-service noise exposure.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must provider the veteran a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must provide accurate and fully 
descriptive assessments of all psychiatric 
symptoms.  The examiner must comment upon 
the presence or absence, and the frequency 
or severity of the following symptoms due 
to PTSD:  depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided.  Any report 
prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


